Citation Nr: 0923902	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder diagnosed as diabetic retinopathy, mild macular 
degeneration, and cataracts, to include as secondary to 
diabetes mellitus, type II.

2.  Entitlement to service connection for urinary tract 
infection, to include as secondary to diabetes mellitus, type 
II.

3.  Entitlement to service connection for sores on the skin 
to include actinic keratosis, claimed as secondary to 
diabetes mellitus.

4.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for coronary artery 
disease and angina pectoris, to include as secondary to 
diabetes mellitus, type II.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to diabetes 
mellitus, type II

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active military service from July 1948 to 
July 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The claims file subsequently was transferred to the RO 
in Portland, Oregon.  

The issues have been modified as reflected on the cover based 
on the medical evidence of record and the nature of the 
Veteran's claims.  In this regard, it is noted that the RO 
had previously denied entitlement to service connection for 
skin disease in an unappealed December 1996 rating decision.  
Such determination considered direct service connection, 
including application of the presumptive provisions based on 
herbicide exposure.  Due to the finality of such decision, 
subsequent claims of entitlement to direct service connection 
would require the submission of new and material evidence 
pursuant to 38 C.F.R. § 3.156(a).  

In this case, the Veteran is now claiming that he has a skin 
disorder that is secondary to his service-connected diabetes 
mellitus.  In this vein, it is noted that a new etiological 
theory does not constitute a new claim.  Ashford v. Brown, 10 
Vet. App. 120, 123 (1997).  However, as diabetes was service-
connected subsequent to the last final denial, in this case 
there is a new legal entitlement that had been previously 
unavailable.  For this reason, the secondary claim may be 
adjudicated on the merits here.  Moreover, as the Veteran's 
communications, to include a December 2004 statement, clearly 
indicate that he is not presently pursuing a skin claim based 
on Agent Orange exposure, the issue of whether new and 
material evidence has been received to reopen the previously 
denied direct service connection claim is not in appellate 
status and is not for consideration in the instant decision.  

It is additionally noted that the Veteran had perfected an 
appeal on a claim of entitlement to service connection for 
depressive disorder.  However, it is noted that the April 
2005 rating decision on appeal granted service connection for 
posttraumatic stress disorder and his current service-
connected disability is characterized as "depressive 
disorder and mood disorder, with a history of PTSD."  Under 
these circumstances, it is determined that the award of 
service connection constitutes a complete grant of the 
benefit sought and no psychiatric service connection claim 
remains in appellate status.  In so finding, the Board 
acknowledges that the depressive disorder claim has been 
developed as a claim of entitlement to a separate evaluation 
for this psychiatric disability apart from the PTSD rating.  
However, the evaluation of mental disorders under 38 C.F.R. 
§ 4.130 contemplates overall degree of social and 
occupational impairment.  Therefore, even if the Veteran does 
have separate symptomatology associated with his depressive 
disorder and his PTSD, no useful purpose would be served by 
such a  differentiation, because the only relevant inquiry is 
the Veteran's overall level of impairment.  Therefore, the 
Veteran's request for separate ratings is here construed 
simply as a request for a higher evaluation for his 
psychiatric disability picture.  Such was considered and 
granted in a May 2007 rating decision, and the Veteran did 
not express disagreement with that determination.  
Accordingly, no psychiatric claim is presently found to be in 
appellate status.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The objective medical evidence does not indicate that any 
current diabetic retinopathy, mild macular degeneration, 
and/or cataracts are related to service-connected diabetes 
mellitus or causally related to active service.

2.  The objective medical evidence shows that the Veteran 
does not have a current chronic urinary tract disorder.

3.  The objective medical evidence does not indicate that any 
current skin disorder is related to service-connected 
diabetes mellitus.

4.  The objective medical evidence shows that the Veteran's 
service-connected diabetes mellitus aggravated his 
hypertension.

5.  The objective medical evidence shows that the Veteran's 
service-connected diabetes mellitus aggravated his coronary 
artery disease and angina.


CONCLUSIONS OF LAW

1.  The evidence does not indicate that an eye disorder 
including diabetic retinopathy, mild macular degeneration, or 
cataracts are proximately due to or a result of the service-
connected diabetes mellitus or was incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2008).

2.  The evidence does not indicate that a urinary tract 
disorder eye disorder is proximately due to or a result of 
the service-connected diabetes mellitus or was incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).

3.  The evidence does not indicate that a skin disorder is 
proximately due to or a result of the service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).

4.  The evidence indicates that hypertension is proximately 
due to or a result of the service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).

5.  The evidence indicates that coronary artery disease and 
angina are proximately due to or a result of the service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide. VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2004.  The November 
2004 notice fully addressed all three notice elements.  The 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and the VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.

With respect to the Dingess requirements, the November 2004 
notice did not provide information regarding the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  However, to the 
extent that a content deficiency exists, there is no 
prejudice in issuing a final decision at this time because 
the preponderance of the evidence is against the claims of 
entitlement to service connection for an eye disorder, a skin 
disorder and urinary tract condition.  Accordingly, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.  Regarding the 
claims that are awarded in this decision, such grants will be 
effectuated in a subsequent rating action issued by the RO, 
which the Veteran may appeal.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VA has a duty to assist the Veteran in the 
development of the claims.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, acquired at the request of the RO, 
VA medical records, and private treatment records.  
Additionally, the Veteran was afforded VA examinations in 
January 2005, March 2007, and June 2008.

Based on the above, the Board finds that no further notice or 
assistance to the appellant is required to fulfill the VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Veteran's service connection claims for hypertension, and 
coronary artery disease also have been considered with 
respect to VA's duty to notify and assist.  Given the 
favorable outcome noted below, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 

Discussion

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the Veteran's claims.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

(a) Diabetic retinopathy, mild macular degeneration, and 
cataracts

The Veteran contends that he has diabetic retinopathy, mild 
macular degeneration, and cataracts, secondary to his 
service-connected diabetes mellitus.

In an August 2001 VA optometry record, the Veteran denied 
ocular or vision complaints.  On physical examination, the 
assessment was diabetes without retinopathy, both eyes.

A January 2004 VA eye examination notes that from the time he 
could remember the Veteran had no special problems with his 
eyes.  Both eyes saw well with no injuries or accidents.  
While in the service he recalled no serious events with his 
eyes.  By the time he got out he was using reading glasses.  
There were no serious events with his eyes up to present; so 
far no one had told him he had diabetic retinopathy.  At 
present, he needed glasses for reading.  For several years he 
had three or four dots, which would come and go in front of 
both eyes.  There were no problems with near vision as long 
as reading glasses were available.  On physical examination, 
the assessment was adult-onset diabetes mellitus, 1996, 
without retinopathy, nuclear sclerotic cataract, partial 
ocular albinism, and macular degeneration, very mild.  In 
response to the question of whether there were any residuals 
of diabetes mellitus including retinopathy, the examiner 
responded that there were none.  The rationale was that there 
was no diabetic retinopathy.  The Veteran's cataracts were 
quite mild and were related to age, as was the macular 
degeneration.  His partial ocular albinism was an inherited 
trait.  

The same physician submitted an opinion in March 2007 stating 
that the Veteran's eye problems were not caused by or a 
result of his diabetes mellitus.  The Veteran had no diabetic 
retinopathy and his eyes were essentially normal for his age.  
In particular, the degree of cataract development was normal 
or less than usual for his age.  There was no reason to find 
his diabetes as contributing to the cause of his cataracts.  
The physician noted this time that the claims file was not 
reviewed and was not necessary to form the opinion.  In any 
event, the opinion was offered following a thorough objective 
examination and was accompanied by supporting rationale.  For 
these reasons, it is found to be highly probative.  Moreover, 
no other medical professional has refuted that opinion.

Again, the medical evidence shows that the Veteran's mild 
macular degeneration and cataracts are not related to his 
diabetes mellitus, but rather his age.  The medical evidence 
also shows that the Veteran does not have diabetic 
retinopathy.  Service connection cannot be granted if there 
is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

While this is not the Veteran's primary contention, the 
record further does not support service connection on a 
direct basis.  The service treatment records are negative for 
any treatment for the eyes.  The Veteran also stated on the 
January 2004 VA examination that he recalled no serious 
events with his eyes in service.

The Board finds that the preponderance of the evidence weighs 
against the Veteran's claim for service connection diabetic 
retinopathy, mild macular degeneration, and cataracts.  

The Veteran genuinely believes that he has an eye disorder 
such as diabetic retinopathy, mild macular degeneration, and 
cataracts related to his service-connected diabetes mellitus.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of an eye disorder and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinion provided by the 
medical professional who evaluated the eyes and found no 
residuals of diabetes mellitus.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In conclusion, the evidence of record fails to establish that 
any current diabetic retinopathy, mild macular degeneration, 
and/or cataracts are secondary to diabetes mellitus or 
causally related to active service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

(b) Urinary tract disorder

The Veteran contends that he has a urinary tract disorder 
secondary to his service-connected diabetes mellitus.  The 
record does not show, however, that he has a present urinary 
tract condition.
 
A genitourinary examination was provided during a VA 
examination in July 1996, and no mention was made of any 
urinary tract condition.  A January 2005 VA examination 
report shows the Veteran denied a history of surgery on his 
urinary tract, recurrent urinary tract infections, or any 
hospitalizations for urinary tract problems.  It was noted 
that the Veteran had previous pain with urination but after 
taking Terazosin for benign prostatic hypertrophy the 
symptoms had subsided.  

An April 2005 VA urgent care note shows the Veteran 
complained of burning with urination, and after conducting 
laboratory studies, the assessment was urinary tract 
infection.  

While there was an isolated incidence of a urinary tract 
infection, this is not shown to be a chronic occurrence.  
Subsequent genitourinary examination during VA examinations 
in March 2007 and June 2008 did not indicate any urinary 
tract disorder.  

The record does not show that the Veteran's urinary tract 
infection in April 2005 existed prior to or persisted past 
that date.  Thus, there is no present disability to receive 
compensation for.  Service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The medical evidence in this case is not in favor of the 
Veteran's claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable and service connection for urinary tract condition 
secondary to diabetes mellitus is not warranted.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

(c) Sores on the skin to include actinic keratosis

The Veteran contends that he has sores on his skin.  He 
contends that such skin disorder is secondary to diabetes 
mellitus, type II.  

Post-service treatment records dated from 1991 through 2005 
reveal treatment for skin lesions.  Thus, there is no dispute 
as to current disability.  However, no competent medical 
evidence causally relates the current disability to diabetes.  
Indeed, upon VA examination in March 2007, onychomycosis of 
the toes was noted, and the VA examiner expressly stated that 
it was unlikely related to the Veteran's diabetes mellitus.  
Moreover, the post-service treatment records referenced above 
did not relate the skin findings to diabetes.  

The Veteran himself believes that his skin problems are 
attributable to his service-connected diabetes mellitus.  
However, this question of etiology involves complex medical 
issues which he, as a layperson is not competent to address.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, there is no support for a grant of service connection 
for a skin disorder as secondary to the Veteran's service-
connected diabetes mellitus.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

(d) Hypertension

The Veteran contends that he has hypertension secondary to 
his service-connected diabetes mellitus.

An April 1998 VA medical record shows an assessment of 
systolic hypertension, not yet controlled.  A January 2005 VA 
examination report notes that the Veteran's hypertension was 
diagnosed approximately the same time as his diabetes 
mellitus.  The examiner was not able to state the exact cause 
of the development of hypertension but found that diabetes 
mellitus likely contributed to the hypertension with changes 
in renal flow.  The examiner further found that coronary 
artery disease was likely to be a significant contributor, as 
was the Veteran's PTSD (for which service connection is also 
in effect).

A June 2008 VA examination report notes that the Veteran had 
hypertension for many years prior to his diabetes mellitus 
and that it was less likely than not that the Veteran's 
hypertension was caused by his diabetes mellitus, type II.

While the June 2008 VA examiner determined that the Veteran's 
hypertension was not caused by diabetes mellitus, service 
connection on a secondary basis is also warranted if the 
nonservice connected disability is aggravated by the service-
connected disability.  See 38 C.F.R. § 3.310(b).  VA medical 
records establish that the Veteran's hypertension was 
diagnosed in approximately 1994 and diabetes mellitus in 1995 
or 1996.  Thus, the June 2008 VA examiner's assessment that 
the hypertension was diagnosed many years prior to diabetes 
is not correct.  The January 2005 VA examiner found that the 
service-connected diabetes mellitus and PTSD contributed to 
the hypertension.  The examiner further found that the 
coronary artery disease substantially contributed to the 
hypertension.  Even though coronary artery disease is not a 
service-connected disability, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  Also, as discussed below, service connection for 
coronary artery disease is, in fact, warranted.

VA medical records dated from 1996 to 2008 note that the 
Veteran's hypertension was at times uncontrolled, 
necessitating an increase in dosage of his hypertension 
medication, specifically in September 2004.  This indicates 
some increase in severity of the hypertension disability 
subsequent to his diabetes mellitus diagnosis.  Therefore, 
the medical evidence is at least in equipoise as to the 
question of whether the Veteran's diabetes mellitus 
aggravated his hypertension.  Accordingly, he is entitled to 
compensation for the degree of increase beyond the natural 
progress of the hypertension disability.  See 38 C.F.R. 
§ 3.310(b).

(e) Coronary artery disease

The Veteran seeks service connection for coronary artery 
disease and angina pectoris, which he claims is secondary to 
his service-connected diabetes mellitus.

An April 1998 VA medical record shows an assessment of new 
onset of exertional angina.  In August 1998, the Veteran had 
a percutaneous transluminal coronary angioplasty with 
stenting of left anterior descending artery with initial 90 
percent stenosis stented to 0 percent stenosis.   He also had 
a percutaneous transluminal coronary angioplasty with stent 
of left circumflex artery with initial stenosis of 80 percent 
stented to 0 percent stenosis.

A January 2005 VA examination report shows that the Veteran's 
coronary artery disease preceded his diagnosis of diabetes by 
several years.  The examiner found that it was possible that 
both diseases were concurrent for a number of years; however, 
it was unlikely that the diabetes mellitus caused the 
coronary artery disease while occurring concurrently.  
Generally, diabetes mellitus was thought to be present for 
many years prior to causing coronary artery disease.  The 
angina was secondary to coronary artery disease.  

In June 2008, the same VA examiner found that the coronary 
artery disease with recent coronary artery bypasss graft (in 
August 2006) and metabolic equivalents (multiples of resting 
oxygen uptake) (METs) was estimated at 3 or less, and that 
the angina on mild exertion had worsened since the 
examination of 2007.  The Veteran's heart disease, as 
reported in the examination of 2005, preceded the diabetes 
mellitus type II diagnosis by several years.  The examiner in 
2007 found that it was likely that the Veteran's abnormal 
blood sugars and insulin levels and diabetic dyslipidemia 
aggravated his coronary artery disease over many years, but 
it was clear that the Veteran already had fairly severe 
coronary artery disease even during his pre-diabetic period 
if he had occlusion of vessels prior to his diagnosis of 
overt diabetes mellitus type II.  The examiner further noted, 
however, that it was not possible to state what increased 
manifestation of the coronary artery disease were due to the 
diabetes mellitus and what increased manifestations would 
have occurred over the time without the diabetes mellitus, 
type II.  

While it is not clear to what degree the coronary artery 
disease was aggravated by the service-connected diabetes 
mellitus, the medical evidence establishes that the coronary 
artery disease was aggravated by the diabetes mellitus.  For 
this reason, service connection for coronary artery disease 
is warranted on a secondary basis.   See 38 C.F.R. 
§ 3.310(b).  In rating the coronary artery disease, the 
degree of aggravation should be resolved.


ORDER

Service connection for an eye disorder to include diabetic 
retinopathy, mild macular degeneration, and cataracts is 
denied.

Service connection for a skin disorder is denied.

Service connection for hypertension secondary to diabetes 
mellitus, type II, is granted, subject to the rules and 
payment of monetary benefits.

Service connection for coronary artery disease and angina 
pectoris, secondary to diabetes mellitus, type II is granted, 
subject to the rules and payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


